Citation Nr: 1733488	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-04 100		DATE
Advanced on the Docket	
	

THE ISSUE

Whether the debt created from the payment of both dependency and indemnity compensation (DIC) by VA and Survivors Benefits Plan (SBP) by the Department of Defense (DOD) was validly created.

ORDER

The $103,044.00 overpayment created as a result of payment of both DIC and SBP benefits was validly established.


FINDING OF FACT

In 2010, the RO awarded the Appellant DIC benefits in the amount of $126,349.00 and the Department of Defense (DOD) awarded her SBP benefits in the amount of $103,044.00.




CONCLUSION OF LAW

The debt resulting from payment of both DIC and SBP benefits was properly created.  10 U.S.C.A. § 1450 (West 2014);  38 U.S.C.A. §§ 1115, 5112, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 3.401, 3.501 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from November 1951 to November 1973.  He died in July 1998.  The Appellant is his widow.  Her appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter was last before the Board of Veterans' Appeals (Board) in October 2012, on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  Although this matter involves the operation of provisions of title 10, United States Code, 38 U.S.C. § 511(a) provides the Secretary and the Board with authority to decide matters pertaining to the provision of VA benefits, including matters arising under a statute outside of title 38, United States Code, to the extent such statute affects the provision of VA benefits.  38 C.F.R. § 20.101 (2016); VAOPGCPREC 4-97.  

In October 2012, the Board remanded the claim for the provision of additional notice to the Appellant, which was accomplished in a February 2017 letter and reflected in a March 2017 Supplemental Statement of the Case (SSOC).  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008); Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet.App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Any additional notice to the Appellant would not assist her in supporting her appeal.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

In this case, as required by 38 C.F.R. § 1.911(b), VA promptly notified the Appellant of a debt created by payment of both DIC and SBP benefits.  Specifically, in July 2010, the RO awarded the Appellant retroactive (DIC) benefits in the amount of $126,349.00 and the award notice included VA Form 21-8765, Service-Connected Death Award Attachment, which instructs that service-connected death benefits may not be received concurrent with Survivor Benefit Plan (SBP) payments.  In September 2010, the Department of Defense (DOD) awarded the Appellant SBP benefits in the amount of $103,044.00.  

In a November 4, 2010 letter, VA advised the Appellant that a debt in the amount of $103,044.00 had been created, and would be recouped, due to payment of both DIC and SBP benefits.  Under 10 U.S. Code § 1450, and pursuant to the pertinent DOD Financial Management Regulation (DOD 7000.14.R., Volume 7B, Chapter 42), the Appellant may only be paid SBP benefits in the amount that would exceed any DIC benefits payable, and VA may offset any overpayment.  As the Appellant's SBP award was less than her DIC award, the debt at issue was validly created and, as a result, her claim must be denied as a matter of law.  Sabonis, 6 Vet.App. 430.

However, in a December 2010 statement, the Appellant requested waiver of overpayment based on hardship reasons, should VA determine that that debt was valid.  The Board referred that claim to the ROIC in the October 2012 remand, noting that the United States Court of Appeals for Veterans Claims (Court) has held that the lawfulness of a debt must be decided before the adjudication of a waiver application.  See Schaper v. Derwinski, 1 Vet.App. 430, 434-435 (1991);  also see VAOGCPREC 6-98.  As the issue regarding the lawfulness of the debt is herein decided, the Board again refers the claim for waiver for appropriate action (38 C.F.R. § 19.9(b) (2016)), making no findings in regard to the outcome of that matter.


____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Jebby Rasputnis, Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


